DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has materially amended the claims overcoming the previous rejections under section 112.  Support for the amendments appears in the original specification, original claims and original drawings.  No new matter is presented.
Amended and/or new grounds of rejection are below set forth addressing the amended claims 1-20 (the remaining claims having been withdrawn). 
The remarks filed 7/22/2022 with the amended claims are not persuasive to overcome the below rejections for the reasons more fully below set forth.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-10 and 12-16   is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Anquetil (US 10478781) as English Translation for (WO 2016/024057A1)
Regarding Claims 1-7, 9-10 and 12-16
Anquetil (US 10478781) as English Translation for (WO 2016/024057A1) discloses a tangential flow separator element (i.e. cross flow separation element – See title of application and P1 L1-5 of instant specification)  for separating a fluid medium into a filtrate and retentate the element having a rigid porous support with a single channel arranged therein for passing the flow of fluid medium for treatment the element having a monolithic porous support (i.e. single piece rigid porous support of claim 1)  (Abstract) 
The permeate flows through to the outside surface (C8 L35-40 meeting claim 1)
There is an inlet and an outlet (C3 L50-55 meeting the limitation of claim 1)
The porous support has a channel extending parallel to the axis of the support (i.e. does not intersect with the reference axis of the support of claim 1) and has a surface covered by at least one separator layer the permeate flow though the outside surface of the porous support. (rendering obvious a separator layer of claim 16)  Fluid flows between an inlet and an outlet (P L27-40) (meeting claim 1 for inlet and outlet) 
The inside wall of the channel having obstacles may have portions in relief of any shape suitable for promoting turbulence of the fluid (C10 L45-55 sweeping generators and given any shape will render obvious the various claimed functions and limitations) The separator layer may have metal oxides, carbides or nitride or other ceramics such as TIO2 Al2O3 and ZrO2 or mixtures thereof (C8L58-65) meeting claims 15-16
The flow path is curvilinear (See Fig 4)(meeting claims 1 and 2 for flexuous) The channel are continuous surface helices Fig 5 (C6 L14-20)(meeting claims 1-2, 5-6, 9 where each helix is a different channel or where it is a single channel claim 13 and where channel does not intersect the reference axis of the support)

    PNG
    media_image1.png
    561
    392
    media_image1.png
    Greyscale
Fig 4 surface helix (C6 L10-14 meeting claims 1 and 12) Fig. 5 channel with continuous surface helices with reversed handedness and heights and period may vary (C6 L14-20) (meeting flexuous path along entire length of support of claim 2 and showing plurality/various channels of claim 3) the support may be rectilinear or circular or cylindrical or polygonal or any shape (C8 L1-11)  (meeting claim 1 and claim 2 for flexuous path along entire length or portion of length and claims 4-5 for cross section constant or variable and shape constant or variable and plurality of channels – see also Fig 5 and 6)


    PNG
    media_image2.png
    311
    475
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    428
    638
    media_image3.png
    Greyscale

Further Regarding Claims 4-6

    PNG
    media_image4.png
    172
    559
    media_image4.png
    Greyscale


Further regarding claims 5, 7, 9 and 13-14:
The number shape and dimensions of the obstacles are adapted to cause the shear turbulence etc. (C9 L46-52) the obstacles may be at intervals that are regular or irregular and may of different shape and size and may be continuous or discontinuous  (C9 L60-68) (rendering obvious a plurality of flow channels of claim 3 and rendering obvious the limitations of claims 4-5 for shape etc. constant and variable  and claim 6-7 for distance of the channels spacing being constant or variable)(Fig 7 showing parallel to reference axis of claim 13 and Fig 8 showing perpendicular to reference axis of claim 14)
There may be a reduction in area and diameter of the flow channels which may be cylindrical or circular (C10 L15-38) there may be ridges (C10 L30-45) 
(showing a reference axis and having a channel within the support with an inlet and an outlet showing a flexuous path around the reference axis and no intersection with the reference axis and constant or variable of claims 5-7)
The obstacle may be on an angle towards the inlet sloping in the flow direction (C10 L42-48 meeting claim 10 for pitch of reference axis ) The inside wall may have portions in relief such as recesses, bulges, fluting stripes or any other shape suitable for acting as a corresponding number of obstacles for promoting turbulence (C10 L42-55)
Showing a cross flow separation element with a channel having obstacles (C6 L24-35) 
The obstacles disturb passage of the fluid forcing the fluid to flow around them and they lie between two positions along the longitudinal axis A of the channel (i.e. reference axis causing curvilinear path) (C9 L37-55) the obstacles may be rounded in shape and may project from the wall either perpendicular or at an angle less than 90 degrees C (C9 L53-60) (i.e. pitch of instant claims)  the obstacle interval may be regular or irregular (C9 L60-65) (i.e. constant or variable)   The obstacle may be a small ridge having a height of 1mm the channel may have a diameter of 20 mm the ridge may be 3 mm high (C10 L20-35) 
Further Regarding Claim 3: The obstacles may be at regular or irregular intervals (i.e. variable or constant (C10 L60-68) (meeting claims 4-5) – The may be helices greater than two.

    PNG
    media_image5.png
    318
    506
    media_image5.png
    Greyscale

The shape and dimensions  of the support and obstacles within the channel can be adjusted (C12 L58-63) 

    PNG
    media_image5.png
    318
    506
    media_image5.png
    Greyscale

Regarding Claims 10 and 12:
Fig 4 surface helix (C6 L10-14 meeting claims 1 and 12) Fig. 5 channel with continuous surface helices with reversed handedness and heights and period may vary (C6 L14-20) the support may be rectilinear or circular or cylindrical or polygonal or any shape (C8 L1-11)  (meeting claim 1 and claim 2 for flexuous path along entire length or portion of length and claims 4-5 for cross section constant or variable and shape constant or variable)








Further Regarding Claims 13-14:

    PNG
    media_image6.png
    699
    574
    media_image6.png
    Greyscale
C12

    PNG
    media_image7.png
    157
    539
    media_image7.png
    Greyscale

Meeting limitations for succession of/multiple channels
Meeting the limitation for relationship with axis with various segment height shape and inclination relative to the axis 0-90 degrees (i.e. perpendicular and parallel of claims 13-14) teaching continuous and zig zagging - meeting continuous and non-continuous of claims. 
Regarding Claims 15-16:
The porous support and separator layer may each be ceramics from oxides nitrides and carbides and mixtures in particular titanium, aluminum and zirconium oxides (C4 L48-60) (meeting claims 15-16) The porous support may be organic or inorganic (Claim 9 of reference) such as ceramics of oxides nitrides and carbides and other ceramic materials and mixtures thereof (See claim 22 reference) and TiO2  Al2O3 and ZrO2 (C8 L60-68) (meeting claim 16 of the instant claims) The support material may be identical to the obstacles which extend from the inside walls (Abstract) The separator layers may be ceramic oxide nitride carbide and other ceramic materials and mixtures (See claim 10 reference) 
Claims 8, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anquetil (US 10478781) as English Translation for (WO 2016/024057A1) as applied to claims 1-7, 9-10 and 12-16   above
Regarding Claims 17-18:
Anquetil discloses the limitations above set forth.  The separator layers have a mean pore diameters of 0.1 to microns (C8 L47-55) There is a circular channel having a diameter of 20 mm (C10 L40-45) (overlapping claims 17-20).  
Regarding Claim 20:
Anquetil discloses the limitations above set forth.  The pores have a mean pore diameter of 4 to 40 microns (overlapping the claimed range (C7 L50-C8L12) and d50  volume distribution for which 50 % of the total volume of pores corresponds to the volume paus having a diameter less than d50 value as measured by ISO standard 15901-1:2005 (C6 L58-C7 L11)) (C6 L38-58) 
Regarding Claim 11:
Anquetil discloses the limitations above set forth.  The obstacles may be at regular or irregular intervals (i.e. variable or constant (C10 L60-68) 

    PNG
    media_image5.png
    318
    506
    media_image5.png
    Greyscale

The shape and dimensions  of the support and obstacles within the channel can be adjusted (C12 L58-63) (overlapping the range of claim 11 and/or rendering obvious the range of 0.1mm to 10 mm for pitch and distance between the channels and reference axis of 0.1 to 100 mm)
Regarding Claim 19:
Anquetil discloses the limitations above set forth.  The separator layers have a mean pore diameters of 0.1 to microns (C8 L47-55) There is a circular channel having a diameter of 20 mm (C10 L40-45) The support has a mean pore diameters in the range of 4 microns to 40 microns (C7 L10-12) (overlapping claims 19).  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 8:
Anquetil discloses the limitations above set forth.  The figures show a cross flow separation element with a channel having obstacles (C6 L24-35) The obstacles disturb passage of the fluid forcing the fluid to flow around them and they lie between two positions along the longitudinal axis A of the channel (i.e. reference axis causing curvilinear path) (C9 L37-55) the obstacles may be rounded in shape and may project from the wall either perpendicular or at an angle less than 90 degrees C (C9 L53-60) (i.e. pitch of instant claims)  the obstacle interval may be regular or irregular (C9 L60-65) (i.e. constant or variable)   The obstacle may be a small ridge having a height of 1mm the channel may have a diameter of 20 mm the ridge may be 3 mm high (C10 L20-35) The obstacles may be at regular or irregular intervals (i.e. variable or constant (C10 L60-68) (rendering obvious the channel tangential to the axis)

    PNG
    media_image5.png
    318
    506
    media_image5.png
    Greyscale

The shape and dimensions  of the support and obstacles within the channel can be adjusted (C12 L58-63) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,293,307. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a tangential flow separator for separating a fluid medium with a rigid porous support having at least one channels covered by a layer/filter separator layer for passing fluid medium having a sweeping generator section (i.e. obstacles to the flow) on or in the inside wall of the channel being porous (i.e. Having openings) the obstacles along the longitudinal axis if the channel causing a covering flow direction that is radial (i.e. curvilinear) having an inlet and an outlet (See claims 1-3 of issued patent vs. claims 1-20 of instant application) the support being organic or inorganic (rendering obvious claim 16 of instant application vs. claim 9 of patent)   The issued patent claims features which appear to correspond to those of the instant application including hydraulic diameters, flow right or left (i.e. right and left handed) obstacles (i.e. sweeping generators) arranged in ways which appear to correspond to the claimed arrangement (perpendicular to the longitudinal axis of the channel) etc.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21-22 of U.S. Patent No. US 10,478,781. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a tangential flow separator for separating a fluid medium with a rigid porous support covered with a separation layer, having inlet and outlet, having channels, recover filtrate from peripheral surface of support, having obstacles (i.e. sweeping generator) the obstacles causing variation in flow along longitudinal axis in are of a right section etc. causing variation in flow (i.e. curvilinear) having discontinuous portions of obstacles which extend transversely which face toward inlet sloping in flow direction, the support I organic or inorganic the separator layer including ceramic oxides set forth in patent claims 21-22  (i.e. claim 15-16 of instant application) having pore diameters which overlap the instant claims diameters, there being rectilinear structure (i.e. having a hydraulic diameter) The issued patent claims features which appear to correspond to those of the instant application including hydraulic diameters, flow right or left (i.e. right and left handed) obstacles (i.e. sweeping generators) arranged in ways which appear to correspond to the claimed arrangement (perpendicular to the longitudinal axis of the channel) etc.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
The claim amendments overcome the previous rejections under section 112. 
Applicant argues the cited prior art does not teach the claimed single piece rigid support, reference axis and at least one channel within extending in a flexuous path around the referenced axis and does not intersect the axis having an inlet and an outlet.  This is not persuasive.   As more fully above set forth the prior art teaches a single rigid support that is porous and has at least one channel with a flexuous path around an axis not intersecting the axis and having an inlet and an outlet.  For example:


    PNG
    media_image1.png
    561
    392
    media_image1.png
    Greyscale
Fig 4 surface helix (C6 L10-14 meeting claims 1 and 12) Fig. 5 channel with continuous surface helices with reversed handedness and heights and period may vary (C6 L14-20) having an inlet and an outlet (P L27-40) The flow path is curvilinear (See Fig 4)(meeting claims 1 and 2 for flexuous) 

The applicant argues the references uses obstacles to flow the fluid and the obstacles extend from the inside walls.  Applicant asserts this is distinct from the instant claims.  This is note persuasive.  The claims do not indicate the channels are recessed or how they are formed.  As such obstacles may be used to form the channels.  Notwithstanding same the reference does teach surface helices.  The channel are continuous surface helices Fig 5 (C6 L14-20)  

For the above reasons the rejections as above set forth are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying the prior office action.  For example:
US 6,146,597 discloses a separation device having an inner cylindrical body and an outer cylindrical body coaxially disposed and extend vertically  The inner body has an inlet port and the outer has an outlets (C3 L60-C4 L10) The device is a separation device (C4 L35-40) The mixture input flows downward and flows horizontally after colliding the bed piled up in the bottom has a plurality of slits and guide vanes resulting in a spiral flow (c4 l53-68) The slits may be adjusted in size to increase the velocity of the mixture passing through and increase centrifugal force (C5 L17-30) there should be 2 to 16 slits (C5 L35-40) the list may be 1 mm or more (C5 L55-68)  See also C8:

    PNG
    media_image8.png
    451
    552
    media_image8.png
    Greyscale

The guide vanes are less susceptible to abrasion of parallel arranged in relation to the flow (7 L31-38) ) 
The device may have a plurality of baffles perforated plates (C10 L35-45)

    PNG
    media_image9.png
    538
    523
    media_image9.png
    Greyscale


12 outer body
20 inner body
15 elongated curved vanes
Dashed arrow shows curvilinear flow path
C4 L24-30)	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771